The opinion of the court was delivered by
Redfield, J.
In 1850 the selectmen of Maidstone gave a perpetual lease of lot No. 63 to March Norris. 'The title of Norris came down to Benton, and he is in possession. The lease stipulated for rent $2 per year, payable on the first of March, and if unpaid for 28 days, on being lawfully demanded, the town might re-enter. The rent was not demanded at the time it became due, nor on the land. But Allen, one of the selectmen, had several conversations with Benton at Lancaster, N. TI., in which the rent on this lot of land was called for; and Benton not paying the rent, the selectmen treated the lease of 1850 as forfeited, and leased the land to the plaintiff. Did all this work a forfeiture of the freehold estate of Benton, and give a legal title to the plaintiff?
It is well settled at common law, “ to entitle a landlord to *289re-entry for breach of covenant to pay rent, he must make demand of the actual rent due, on the very day it becomes due, at a convenient time before sunset, at the very place where payable, or at the most notorious place on the premises demised.” 3 Kent Com. (11th ed.) 611; Taylor L. & T. s. 493, 494; Van Rensselaer v. Jewett, 2 Comst. 141; Maidstone v. Stevens, 7 Vt. 487.
The provisions in leases in regard to rent are regarded as additional securities to the landlord for the payment of his rent; when strictly followed so as to work a forfeiture, they were always relieved against by courts of equity. 2 Story Eq.; ss. 1315 to 1325.
But it has long been well settled both in England and in this country, that where the landlord brings ejectment, or writ of entry for non-payment of rent, a court of law, without the aid of any statute, will allow the tenant to bring his rent into court, and thus relieve himself from forfeiture. That right in this State is secured by statute. R. L. s. 1259.
In this case, after the rent had fallen due and after some street talk, and perhaps wrangle, between one of the selectmen and the defendant Benton, the selectmen undertake to divest Benton of a freehold estate, and cut off all remedy either at law or equity, by conveying the title to the plaintiff.
This, we think, cannot be lawfully done. The law does not favor forfeitures; nor would declare one by implication, but would require strict proof. We think Benton has not been divested of his freehold estate; consequently, the town failed to convey title to the plaintiff.
Judgment affirmed.